Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 6, 2022 have been fully considered but they are not persuasive. 

Applicant argues that the features of the intermediate layer are not taught by Lim. However, Applicant’s arguments are unclear regarding why Applicant believes there to be a deficiency. As clearly shown in the reproduced figure of Lim, elements 310, 320, and 340 are in a stack and read on the requirements of the “color implementation layer” and “intermediate layer”. Applicant highlights an additional feature in the figure not relied upon in the rejection. As can be seen in the figure, the stack shows 320 is sandwiched between 310 and 340. Applicant points to 330 which is not relied upon in the rejection. Applicant chooses to correlate features of Lim to the instant claims in a manner not commensurate in scope with the rejection on record. It is unclear why Applicant believes the intermediate layer must correspond to feature 330 of Lim. Without more, Applicant’s conclusory statement is not persuasive. The rejection is maintained without deficiency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190051776 by Lim et al (hereinafter Lim) in view of US 20180075977 by Huang. 

Regarding Claim 1, Lim discloses a solar cell comprising a substrate (120), a first transparent electrode (300), an upper transparent electrode (400) and a light absorber disposed therebetween (200) (Fig. 1 teaching the claimed “a substrate; a lower transparent electrode provided on the substrate; an upper transparent electrode provided on the lower transparent electrode; and a light absorption layer interposed between the lower transparent electrode and the upper transparent electrode”). 

The first transparent and second transparent electrodes each include a first doped metal oxide layer (310, 410 [0044], [0049]), a metal layer (320, 420 [0043],[0048]) and a second doped metal oxide layer (340, 440 [0042], [0046]) (Fig. 1 teaching the claimed “and at least one of the lower transparent electrode or the upper transparent electrode includes a first color implementation layer, an intermediate layer, and a second color implementation layer, which are sequentially stacked,  the first color implementation layer and the second color implementation layer each being a metal oxide layer containing a dopant”). 

Lim fails to disclose the absorber is a perovskite. 

However, Huang discloses perovskite absorbers for solar cell devices yield higher efficiencies than conventional materials ([0006]) and as such, a skilled artisan would appreciate Lim’s absorber can be replaced with perovskite, rendering obvious the claimed “wherein the light absorption layer includes a perovskite material” with the reasonable expectation of improved efficiency. The claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

Lim discloses the metal layers are formed of silver, copper, molybdenum or an allow thereof ([0043], [0048] teaching the claimed “wherein the intermediate layer contains silver (Ag), gold (Au), aluminum (Al), copper (Cu), titanium (Ti), platinum (Pt), tungsten (W), nickel (Ni), and/or titanium nitride (TiN)”). 

Lim discloses the metal layers are between 4-150 nm (as converted from 40-1500 angstroms) thick ([0043] and [0048] teaching the claimed “wherein the intermediate layer has a thickness of about 1 nm to about 15 nm”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	
Regarding Claim 3 Lim discloses the metal oxides may be doped but fails to disclose the specific dopant. 

However, Huang discloses routine and conventional transparent conductive oxides for transparent electrodes which include doped zinc oxide may include aluminum doped zinc oxide ([0036] teaching the claimed “dopant in the metal oxides  wherein the dopant contains boron (B), aluminum (Al), gallium (Ga), indium (In), a lanthanide element, and/or titanium (Ti)”). the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Regarding Claim 4, Lim discloses the oxides of the first and second oxide materials may be ZnO, TiO2, In2O3, or SnO2 ([0042] [0046] teaching the claimed “TiO.sub.2, SnO.sub.2, In.sub.2O.sub.3, ITO, ATO (antimony tin oxide), WO.sub.N, and/or MoO.sub.x”). 

Regarding Claim 6, Lim discloses the entire transparent electrodes are between 68-750 nm (as converted from 680-7500 angstroms)  thick ([0042]-[0048] teaching the claimed “wherein the lower transparent electrode and the upper transparent electrode each have a thickness of about 10 nm to about 200 nm”). 

Regarding Claim 7, modified Lim discloses the absorber is perovskite (Huang [0006]). Perovskite is a known opaque material. Additionally, the instant disclosure provides no more guidance as to what is necessary to result in an opaque absorber layer than the material being perovskite. The disclosure recites the opaque requirement once within the body of the specification with no further elaboration. As such, without sufficient evidence to the contrary, modified Lim’s disclosure of perovskite renders obvious the claimed “wherein the light absorption layer is opaque”. 

Regarding Claim 8, Lim discloses the first and second metal oxide layers are formed of the same material, for example, doped zinc oxide, and as such, would have the same refractive index, thereby rendering obvious the claimed “wherein the first color implementation layer has the same refractive index as the second color implementation layer”. Additionally, Lim discloses the refractive index of the transparent electrodes is controlled based on the optical spectrum distribution of light incident on that surface of the cell ([0042], L1, L2 Fig. 2). As such, it would be obvious to ensure the same refractive index of the entire transparent electrode stack so as to facilitate the correspondence to the optical spectrum of the light incident onto the cell. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721